UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6419



ISAAC EUGENE SLAPPY,

                                            Plaintiff - Appellant,

          versus


CHARLES W. VANMETER, Regional Hearing Officer;
PAUL W. BREWTON, CACI Investigator; SCOTT
PORTER, Inmate Representative,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (CA-93-2277-22-BD)


Submitted:   September 11, 1997       Decided:   September 22, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaac Eugene Slappy, Appellant Pro Se. William Benson Darwin, Jr.,
HOLCOMBE, BOMAR, COTHRAN, GUNN & BRADFORD, P.A., Spartanburg, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion for relief from the judgment dismissing his 42 U.S.C. § 1983

(1994) action. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Slappy v. Vanmeter, No. CA-93-
2277-22-BD (D.S.C. Mar. 10, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2